Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 24, 2019

                                      No. 04-19-00169-CV

                             IN RE E.F.M. AND L.G.Z., Children,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01600
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order appellant’s appointed attorney, Amanda J. Wilhelm, to file the appellant’s brief by
May 24, 2019. Counsel is advised that no further extensions of time will be granted absent a
timely motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court